Citation Nr: 0608032	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right arm shell 
fragment wound residuals, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from March 1968 to July 
1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board previously remanded this case 
to the RO for additional development, which has been 
accomplished.  

The veteran has raised claims for entitlement to increased 
ratings for post-traumatic stress disorder (PTSD) and a right 
knee disorder, as well as entitlement to a temporary total 
rating for his right arm disability.  These issues are not 
currently before the Board and are referred for appropriate 
action.  


FINDINGS OF FACT

The veteran's right arm wound residuals are primarily 
manifested by pain in the area of retained foreign body and 
are no more than moderately disabling.


CONCLUSION OF LAW

The criteria for an increased rating for right arm wound 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Codes 
5305, 5306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

By means of letters dated in August 2001 and March 2005, VA 
notified the appellant of both VA's duties to him, and his 
responsibility to submit evidence in support of his claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

The appellant asserts, in essence, that his right arm 
disability is more severely disabling than the currently 
assigned rating and asks for an increased rating.  The record 
indicates that the sometime prior to July 15, 1969, the 
veteran sustained a fragment wound to the right arm.  The 
nature of any treatment was not disclosed in the service 
medical records.  He was placed on light duty.  On a report 
of medical history dated in 6On a report of medical history 
dated in June 1970, it was stated that the veteran was left-
handed.

A December 1970 VA medical examination noted a well-healed, 
non-tender, moveable elliptical scar of good quality, 1-inch 
long four inches above the right elbow.  Range of motion of 
the shoulder and elbow were well preserved and all exercises 
were performed without discomfort.  An x-ray report, dated in 
December 1970, showed metallic fragments within the soft 
tissues, superimposed upon the mid-humeral diaphysis.  At 
least one of these remained superimposed upon bone structure.  
In the report, it was noted that the veteran was left-handed.

In January 1971, the veteran was awarded service connection 
and a 10 percent rating for residuals of fragment wound of 
the right arm with retained foreign body, Muscle Group VI.  
The 10 percent rating has been in effect since that time.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities. 38 U.S.C.A. § 
1155. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The current rating assigned for the veteran's right arm 
accounts for moderate muscle injury.  In order to receive a 
higher rating, there would have to be moderately severe or 
severe muscle injury.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5305, 5306.  

The regulation at 38 C.F.R. § §4.56 provides that a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56.  

Moderate disability of the muscles is classified as follows:  
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

Moderately severe disability of muscles is classified as 
follows: (i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements. (iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. Id.  

Severe disability of muscles is classified as follows: (i) 
Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.



530
5
Group V.

Function: Elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); flexion of elbow (1, 2, 
3).  Flexor muscles of elbow: 
1.	Biceps; 
2.	brachialis; 
3.	brachioradialis. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0

530
6
Group VI.

Function: Extension of elbow (long head of triceps is 
stabilizer of shoulder joint).  Extensor muscles of the 
elbow: 
1.	Triceps; 
2.	anconeus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (2005).


The medical evidence of record indicates that the veteran's 
only symptoms are that he has pain in the right arm muscles 
where the shrapnel is retained.  (See September 2001 VA scars 
examination and September 2005 VA examination.)  In both 
examinations, it was indicated that the veteran was right-
handed (contrary to service medical records and the December 
1970 VA medical examination wherein he reported that he was 
left-handed).  In both examination reports it was noted that 
the residuals of the right arm muscle injury did not appear 
to be the problem.  The veteran's main problem was with his 
right shoulder, with decreased range of motion, which was 
found to be unrelated to the service-connected muscle injury.  
The evidence of record does not show that the objective 
findings shown on medical evaluations are consistent with the 
criteria for moderately severe or severe muscle injury.  

The Board notes that there appears to be some discrepancy as 
to the muscle group that is affected as a result of the 
retained shell fragments.  VA scars examination in September 
2001 indicated that it was Muscle Group V that was affected.  
VA examination in September 2005 also indicated that x-rays 
showed retained foreign body in Muscle Group V.  However, the 
final diagnosis was shrapnel wound of the right arm with 
retained foreign bodies, Muscle Group VI.  (It appears that 
the pain may have appeared to be in Muscle Group V to VI.)  
The RO has also rated the veteran under criteria set forth 
for Muscle Group VI.  In case, since the rating criteria 
under both DC 5305 (Muscle Group V) and DC 5306 (Muscle Group 
VI) allow for the same evaluations, this apparent discrepancy 
is of no consequence.  That is, evaluation under DC 5305 or 
DC 5306 would yield the same result.  

The Board finds that the symptoms and objective findings 
shown in this case are indicative of no more than moderate 
muscle disability.  Further, the associated scars are not 
shown to warrant an additional rating (not tender, not 
sufficiently large).  See 38 C.F.R. § 4.118 (2002 & 2005).  
Accordingly, entitlement to an increased rating is denied.




ORDER

An increased rating for right arm wound residuals is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


